DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 4 misspells wherein twice each. 
Claim 9 is objected to because of the following informalities: It recites the phrase “corresponding the first-class minimum value”. It should recite “corresponding to the first-class minimum value.” Appropriate correction is required. For examination purposes, the claim will be interpreted as corrected. 
Claim 11 recites “whereint” and misspells specified three times. 
Claim 12 recites “whereint”. Claim 12 also recites “minimum value is equal to or more than”. The claim will be interpreted without the second is. Appropriate correction is required.
Claim 15 recites: “duringe”.
Claim 15 also recites “existing behind of the potential position” which will be interpreted for examination purposes as: “existing behind 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, the claims 1 and 4 recite “an acquiring device which is configured to acquire”.  This device is understood as sensor 11 and 12, according to paragraph 0225 of the specification of the present application. These sensors are shown in Fig. 5. Since they are connected to the ECU the sensors have sufficient material structure to perform the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Patana et al. (US2019/0031189 A1) in view of Kim (US2015/0134223 A1).

Regarding claim 1, Patana teaches:
A vehicle control system in which automated driving control of a vehicle is executed (see Fig. 1 and paragraph 0019), the vehicle control system comprising: 
an acquiring device which is configured to acquire driving environment information of the vehicle (see paragraphs 0020-0021 for sensors 102); and 
a controller which is configured to execute the automated driving control based on the driving environment information (see Fig. 1, item 104), 
wherein, in the automated driving control, the controller is configured to execute deceleration setting processing in which a target deceleration is set based on first and second deceleration features (in the published specification of the present application (Kawanai, US2021/0061272 A1), paragraph 0182, the “first deceleration feature” is “the relationship shown in Fig. 2.” Fig. 2 of Kawanai (which is Figure 2 of this Detailed Action) shows a deceleration map that allows the host vehicle to stop before hitting the preceding (forward) vehicle M2 based on the distance between the host and preceding vehicle M2 and their relative speeds. Paragraphs 0190-0191 teach that, as shown in Fig. 1, the following vehicle M3, which is behind the host vehicle M1, may also decelerate in order not to hit the host vehicle. The paragraphs teach that if the following vehicle M3 has a “typical automated drive system” installed on it, then when following vehicle M3 approaches the host vehicle M1 as shown in Fig. 1 the following vehicle M3’s various decelerations will look like those of Fig. 2. Paragraph 0191 goes on to teach that if no automated drive system is mounted on vehicle M3 Fig. 2 looks slightly different because it will be missing the top curve. Paragraph 0233-0234 teaches that the “second-class deceleration” can be requested by the host vehicle’s controller. What this appears to mean is that the request is internal to the host vehicle’s controller itself. In other words, all the data being taught is gathered or generated by only the host vehicle. The host vehicle only makes an informed estimate about what Fig. 2 would look like from the perspective of vehicle M3. There is no transfer of data using V2V or a server from the rear vehicle to the host vehicle. The host vehicle tries to estimate vehicle M3’s deceleration. In summary, this clause can broadly and reasonably be interpreted to mean that (if a forward vehicle M2 is stopped in front of a host vehicle M1) a host vehicle selects a single “target deceleration” based on several choices of deceleration that the host vehicle can make and several decelerations that the host vehicle estimates the rear vehicle can make. With all that in mind, see Patana Fig. 6, item 104 for the controller (item 104) determining deceleration amounts using items 116 and 118, and then the controller controlling the vehicle components, items 416 and 418, including vehicle braking devices. For this system setting a target deceleration of the host vehicle based on first and second deceleration features, see Fig. 2 of Patana, which resembles Fig. 1 of the present application. Patana teaches in paragraph 0030 “reducing the acceleration” of the host vehicle. Patana repeatedly equates changing the host vehicle’s momentum with deceleration, such as in paragraph 0018, because that is what changing a vehicle’s momentum requires when mass is constant. Therefore, Patana clearly contemplates setting a deceleration of the host vehicle. Setting this deceleration is based on the relative speeds and distances between the host vehicle and the forward vehicle, as described in Patana paragraph 0022. Patana also teaches in paragraph 0036 that the host vehicle may get rear-ended by a following vehicle, as seen in Fig. 2. This paragraph teaches that Patana determines from sensor data what the speed and distance of vehicle 202 and paragraph 0034 teaches that the system in Patana can calculate the decelerations of all the vehicles involved. See also paragraph 0089 for a scenario that looks like Fig. 2 of Patana. This paragraph teaches that “the second vehicle is to collide with the first vehicle at the rear of the first vehicle” and “a third vehicle is in front of the first vehicle”. In other words, the physical order has nothing to do with the nomenclature chosen. The host vehicle in the middle is the “first vehicle” and is about to get rear-ended by the “second vehicle”. The host/first vehicle is behind a “third vehicle”.  An identical teaching is found in paragraph 0051. According to paragraph 0086 the system of the host vehicle can gather all kinds of data about the “second vehicle” including its “acceleration capabilities”. In other words, the system of Patana does what the present system does: it estimates how quickly a rearward vehicle might slow down. Paragraph 0051 teaches that determinations about the rearward vehicle can be determined in the same way and in the same principle as the forward vehicle. Therefore, Patana teaches the “target deceleration is set based on first and second deceleration features” which is determining a deceleration based on relative velocities and a distance between the host vehicle and forward vehicle.), wherein
the first deceleration feature defines a relationship between a first-class state indicating a state of a slowdown target of the vehicle and deceleration of the vehicle (in the published specification of the present application paragraph 0182, a “slowdown target” can be a preceding vehicle, such as M2 in Fig. 1. The state of M2 can be that it is stopped in the same lane as the host vehicle. The “first deceleration feature” is a deceleration map of the host vehicle with respect to the forward vehicle, such as the one shown in Fig. 2. Although a “relative speed” is shown on the Y-axis, it could very well be that the speed of the forward vehicle is zero, so the relative speed is just the speed of the host vehicle. Fig. 2 shows that the host vehicle can slam on the brakes hard, decelerate at a medium rate, or decelerate even more softly. As can be seen in Fig. 2, if the relative speed is low, the host vehicle can decelerate at a low rate and still reach the “stopping position” that is in front of the forward vehicle. With that in mind, see Patana paragraph 0022. See also paragraph 0034 for calculating the accelerations of all the vehicles involved using equation 7, including the forward vehicle.), 
wherein the first-class state is divided into multiple phases by a first-class boundary (in the published specification of the present application the multiple phases can be seen in Fig. 2. These include various deceleration rates. With that in mind, see paragraph 0054, which teaches that the host vehicle controller can select from a “plurality of a different set of actions…where each set of actions results in a different change of momentum”. Since change in momentum is deceleration, these “sets of actions” are various deceleration options.); and 
the second deceleration feature defines a relationship between a second-class state indicating a state of the vehicle as viewed from a following moving body and deceleration of the following moving body (in the published specification of the present application a “following moving body” is a vehicle behind the host vehicle, such as moving body M3 in Fig. 1. Paragraphs 0190-0191 teach that if the following vehicle M3 has a “typical automated drive system” installed on it, then when M3 approaches vehicle M1 as shown in Fig. 1 the vehicle M3’s various decelerations will look like Fig. 2. Paragraph 0191 goes on to teach that if no automated drive system is mounted on vehicle M3 Fig. 2 looks slightly different because it will be missing the top curve. Yet as stated above, the host vehicle is essentially estimating the second deceleration feature. The host vehicle is not receiving this data from the following moving body (i.e. following vehicle). No V2V or server transfer of data is occurring. Rather, the host vehicle itself is coming up with several potential rates at which the following moving body might decelerate. With that in mind, see Patana paragraph 0022, which teaches that the controller of the host vehicle can determine the estimate the momentum, and relative velocities and distances between all the “identified vehicle(s)”. See also paragraph 0034 for calculating the accelerations of all the vehicles involved using equation 7. See also paragraph 0051, which teaches that, although Fig. 4 only shows the host vehicle 402 and the forward vehicle 404, the “third vehicle,” which is vehicle trailing the host vehicle, is not shown. However, Patana states here and in paragraph 0089 that the host vehicle can seek to avoid such a collision by making deceleration calculations that take into account an attempt not to get rear-ended.), 
wherein the second-class state is divided into multiple phases by a second-class boundary, 
wherein, in the deceleration set processing, the controller is configured to: 
specify, based on the driving environment information and the first deceleration feature, at least one first-class deceleration indicating deceleration of the vehicle corresponding to the first-class state (see Patana Fig. 2 and paragraph 0036 for a scenario that matches the present application’s Fig. 2. In one example given in paragraph 0036 the host vehicle 100 cannot avoid being rear-ended while at the same time not hitting the forward vehicle 204. However, the numbers in paragraph 0036 are just one example. Paragraphs 0018 states that the disclosure is aimed at collision avoidance and reducing an acceleration to avoid a collision.); 
specify a first-class minimum value indicating a minimum value of the at least one first-class deceleration (see Patana paragraph 0003 for minimizing changes in momentum which is minimizing deceleration.); 
specify, based on the driving environment information and the second deceleration feature, at least one second-class deceleration indicating deceleration of the following moving body corresponding to the second-class state (in the specification of the present application, at least paragraph 0130 explains what this clause means. In one reasonable interpretation, Fig. 2 of the present application involves a “relative speed” on the Y-axis. When referring to a host vehicle and a forward vehicle Fig. 2 is a “first deceleration feature.” When referring to a host vehicle and a following vehicle Fig. 2 is a “second deceleration feature”. With that in mind, see Patana paragraph 0022. See also paragraph 0051, which teaches that, although Fig. 4 only shows the host vehicle 402 and the forward vehicle 404, the “third vehicle,” which is vehicle trailing the host vehicle, is not shown. However, Patana states here and in paragraph 0089 that the host vehicle can seek to avoid such a collision by making deceleration calculations that take into account an attempt not to get rear-ended.); 
specify a second-class minimum value indicating a minimum value of the at least one second-class deceleration (see paragraph 0034 for calculating an acceleration. See also paragraph 0022 for determining the characteristics of all the identified vehicles. See paragraph 0025 for sensors detecting a “deceleration of the other vehicle(s)”.); 
compare the first-class minimum value and the second-class minimum value (in the published specification of the present application see paragraphs 0206-0208 for comparing the deceleration values. The general idea is that a host vehicle does not want to slam on the brakes to avoid a preceding vehicle and get rear-ended by an following vehicle. With that in mind, see Patana Fig. 5, step 506. ); 
if the first-class minimum value is equal to or greater than the second-class minimum value, set the target deceleration to the first-class minimum value (see Patana Fig. 5, “Yes” out of step 506, and see step 508); and 
if the first-class minimum value is less than the second-class minimum value, set the target deceleration to deceleration equal to or more than the second-class minimum value, based on a second-class minimum value phase indicating a phase to which the second-class minimum value belongs in the second deceleration feature (see Patana Fig. 5, “No” out of step 506, and see step 508).  
Yet Patana does not explicitly further teach:
wherein the first-class state is divided into multiple phases by a first-class boundary; and 
wherein the second-class state is divided into multiple phases by a second-class boundary.
Yet Kim teaches:
wherein the first-class state is divided into multiple phases by a first-class boundary (in the published specification of the present application the multiple phases can be seen in Fig. 2. These include various deceleration rates. With that in mind, see Kim Fig. 5 (which is Figure 1 of this Detailed Action).); and 
wherein the second-class state is divided into multiple phases by a second-class boundary (With that in mind, see Kim Fig. 5 (which is Figure 1 of this Detailed Action).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Patana, to add the additional features of wherein the first-class state is divided into multiple phases by a first-class boundary; and wherein the second-class state is divided into multiple phases by a second-class boundary, as taught by Kim. The motivation for doing so would be to maintain a safe distance between vehicles, as recognized by Kim (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Patana at least teaches toward it by teaching: wherein the first-class state is divided into multiple phases by a first-class boundary (see paragraph 0054, which teaches that the host vehicle controller can select from a “plurality of a different set of actions…where each set of actions results in a different change of momentum”. Since change in momentum is deceleration, these “sets of actions” are various deceleration options.).


    PNG
    media_image1.png
    549
    389
    media_image1.png
    Greyscale

Figure 1 – Fig. 5 of Kim (US2015/0134223 A1), rotated clockwise 90 degrees. Each labeled letter (a) through (d) is a deceleration amount.


    PNG
    media_image2.png
    515
    800
    media_image2.png
    Greyscale

Figure 2 – Fig. 2 of the published present application (Kawanai, US2021/0061272 A1)


Regarding claim 3, Patana and Kim teach the vehicle control system according to claim 1.
Yet Patana does not further teach:
A vehicle system wherein, in the deceleration set processing, the controller is configured to: 
if the first-class minimum value is less than the second-class minimum value and the second-class minimum value is located closer to a slow deceleration side than the second- class boundary deceleration, set the target deceleration to deceleration greater than the second-class minimum. 
However, Kim teaches:
A vehicle system wherein, in the deceleration set processing, the controller is configured to: 
if the first-class minimum value is less than the second-class minimum value and the second-class minimum value is located closer to a slow deceleration side than the second- class boundary deceleration, set the target deceleration to deceleration greater than the second-class minimum (in the specification of the present application, see paragraph 0134 for written description of this claim and what the claim means. Paragraph 0017 further teaches that a “minimum value” is a deceleration value. The term “first” indicates the host vehicle, and the term “second” refers to the vehicle following the host vehicle. The idea of this clause, according to paragraph 0134, is that if the host vehicle’s deceleration value will make it decelerate in such a way so that the host vehicle will not get rear-ended by the following, then the host vehicle should decelerate at that rate. With that in mind, see Kim, paragraphs 0042-0044, which teaches that the host vehicle’s controller will control the host vehicle so that it will maintain a proper distance from the following vehicle. This is done using various decelerations as shown in Fig. 5. If a smaller deceleration results in an improper distance, or vehicle overlap, than that acceleration will obviously not be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Patana and Kim, to add the additional features of a vehicle system wherein, in the deceleration set processing, the controller is configured to: if the first-class minimum value is less than the second-class minimum value and the second-class minimum value is located closer to a slow deceleration side than the second- class boundary deceleration, set the target deceleration to deceleration greater than the second-class minimum, as taught by Kim. The motivation for doing so would be to maintain a safe distance between vehicles, as recognized by Kim (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patana et al. (US2019/0031189 A1) in view of Kim (US2015/0134223 A1) in further view of Lee (US2010/0228419 A1).

Regarding claim 15, Patana and Kim teach the vehicle control system according to claim 1.
Patana further teaches:
A vehicle control system wherein: 
the automated driving control includes lane change control in which a cruising lane of the vehicle is changed from a first lane to a second lane (see paragraph 0029); and 
the driving environment information includes information on a plurality of objects on the second lane (see paragraph 0029. See also paragraphs 0021-0022 for sensors detecting objects in adjacent lanes to the host vehicle and their dynamics.), 
Yet Patana and Kim to not further teach:
wherein, in the deceleration set processing which is executed duringe the execution of the lane change control, the controller is configured to: 
set a potential position of the vehicle between the plurality of objects adjacent to each other; 
specify the first-class minimum value by applying the first deceleration feature to a future slowdown target, existing in front of the potential position, among the vehicle of the plurality of objects adjacent to each other; and 
specify the second-class minimum value by applying the second deceleration feature to a future following moving body, existing behind of the potential position, among the plurality of objects adjacent to each other.  
However, Lee teaches:
wherein, in the deceleration set processing which is executed duringe the execution of the lane change control, the controller is configured to: 
set a potential position of the vehicle between the plurality of objects adjacent to each other (see Lee, Fig. 4 for setting a potential position of the host vehicle 100. See also Fig. 5, step 520 in which the “subject vehicle,” which is the host vehicle, has its future position evaluated for conflicts with surrounding vehicles that may be in front or behind the host vehicle when it changes lanes); 
specify the first-class minimum value by applying the first deceleration feature to a future slowdown target, existing in front of the potential position, among the vehicle of the plurality of objects adjacent to each other (note that the antecedent to “the first-class minimum value” is found in claim 1 which recites “a first-class minimum value indicating a minimum value of the at least one first-class deceleration”. With that in mind, see Lee, Fig. 5, step 520 for determining an acceleration ax.); and 
specify the second-class minimum value by applying the second deceleration feature to a future following moving body, existing behind of the potential position, among the plurality of objects adjacent to each other (see Lee paragraph 0037 for the teaching that “object vehicle(s) 200” can be more than one vehicle. One vehicle 200 can be in front of the vehicle 100’s potential position after a lane change, and another vehicle 200 can be behind vehicle 100’s potential position after a lane change. See paragraph 0045 for the teaching that the host vehicle will determine “a range of potential operating behaviors for each object vehicle 200”.  These behaviors include “potential longitudinal acceleration rates” and can include “mild braking” and “hard braking”. See Table 1 in paragraph 0050 for the various braking rates of the object vehicles. What this table and paragraph 0045 mean is that for the “hard braking” case, an object vehicle may have to brake hard if the host vehicle decides to change lanes.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Patana and Kim, to add the additional features wherein, in the deceleration set processing which is executed during the execution of the lane change control, the controller is configured to: set a potential position of the vehicle between the plurality of objects adjacent to each other; specify the first-class minimum value by applying the first deceleration feature to a future slowdown target, existing in front of the potential position, among the vehicle of the plurality of objects adjacent to each other; and specify the second-class minimum value by applying the second deceleration feature to a future following moving body, existing behind the potential position, among the plurality of objects adjacent to each other, as taught by Lee. The motivation for doing so would be to asses collision risk levels of a lane change and avoid the lane change if a collision is predicted, as recognized by Lee (see paragraphs 0007 and 0056). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Regarding claim 16, Patana, Kim, and Lee teach the vehicle control system according to claim 15.
Patana further teaches:
The vehicle control system according to claim 15, wherein, in the deceleration set processing, the controller is further configured to: 
set a search area of the potential position (in the specification of the present application, see Fig. 25 and paragraph 0402 for a search area SA. With that in mind, see Patana paragraph 0029 for a system on a host vehicle that determines “there is adequate space to one or more sides of the [host] vehicle” to change lanes into.); 
if a plurality of the potential positions are set in the search area, 
calculate a candidate of the target deceleration for each of the plurality of potential positions (in the specification of the present application, see Fig. 25 and paragraph 0402 for a search area SA with potential positions PP1 to PP3. These positions are between various adjacent vehicles M4, M2, M3, and M5. See the same paragraph for the vehicle in front of the host vehicle being the candidate of the target deceleration. The claim has written description, yet for this hollow bullet and the next see MPEP 2111.04 (II) which states that conditional steps are not required limitations in the broadest reasonable interpretation. In other words, teaching that “if” something happens, does not require that thing to happen. And since that step is not required, it does not have to be rejected. The claimed system in the first solid bullet can be utilized without everything starting with “if” occurring. Since that is the case, everything starting with “if” does not need to be rejected.); and 
set the candidate of the target deceleration that minimizes a difference from current acceleration or deceleration of the vehicle as the target deceleration.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-14 are potentially allowable pending fixing the typographical errors listed in the “Claim Objection” section of this Detailed Action.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2 recites, with the examiner’s comments in bold:
The vehicle control system according to claim 1, wherein, in the deceleration set processing, the controller is configured to: 
if the first-class minimum value is less than the second-class minimum value and the second-class minimum value is located closer to a rapid deceleration side than the second- class boundary deceleration, set the target deceleration to the second-class minimum (in the specification of the present application, see paragraph 0134 for written description of this claim and what the claim means. Paragraph 0017 teaches that a “minimum value” is a deceleration value. The term “first” indicates the host vehicle, and the term “second” refers to the vehicle following the host vehicle. The idea of this clause, according to paragraph 0134, is that if the host vehicle’s deceleration value will make it decelerate faster than the deceleration rate of the following vehicle, and the following vehicle will collide with the host vehicle as a result, then the host vehicle should decelerate at the rate at which the following vehicle is estimated to decelerate.).  

The prior art of record does not teach, alone or in combination, the limitations of this claim.
One close prior art is Patana (US2019/0031189 A1). Patana teaches in Fig. 5, step 506, 508, and 510 as well as paragraph 0056 that, depending on the momentum differences between the host and following vehicles, the host vehicle can execute a first or second action. But Patana does not teach, as the present application does, that the second set of actions will be to adopt the following vehicles deceleration rate. 
Another close prior art is Broll (US2019/0232962 A1). Broll teaches in Fig. 1 and paragraph 0034 the same problem as the present application is seeking to solve. Broll teaches in paragraphs 0020 and 0048 that a following vehicle may adopt the braking performance characteristics of its preceding vehicle. See also the first sentence of paragraph 0022. Paragraph 0053 teaches that if the maximum deceleration values of the two vehicles are different, then they must be adjusted. Yet in Broll, it is the preceding vehicle that adopts the deceleration of the forward vehicle. This is the opposite of the present application. In the present application, the host vehicle estimates what the rear vehicle is doing and then choses to adopt it in some scenarios. No V2V exists in the present application, unlike in Broll. That is why it is the host vehicle in the present application that does the adopting. The following vehicle is only picked up via sensors by the host vehicle; the following vehicle does not make decisions, etc, since no V2V is taught. Therefore, Broll does not teach the present application. 
Another close prior art is Tuncali (US2019/0071084 A1). Tuncali teaches in Fig. 1 an “ego” or host vehicle in the middle of a “leader” vehicle in front and a “follower” vehicle behind. In paragraph 0010 the speed of the ego vehicle is controlled based on the dynamics of the other  two vehicles. As described in claim 1, the host vehicle can determine whether it is more likely that it will collide with the preceding or following vehicle and adjust its own dynamics accordingly. Yet Tuncali does not teach, as the present application’s claim 2 does, that the host vehicle will compare decelerations and adopt the following vehicle’s deceleration in certain cases. Even if the effect of Tuncali—avoiding a collision while platooning—is the same, the method to get there is different in the present application. 
Another close prior art is Steffey (US2019/0315343 A1). Steffey teaches a similar problem to the present application, as seen in Fig. 2. Paragraph 0047 teaches that the host vehicle can determine how long (distance) it will take the following vehicle to stop, and based on this, determine a driving policy for the host vehicle to avoid a collision. Yet Steffey does not teach as the present application’s claim 2 does, that the host vehicle will compare decelerations and adopt the following vehicle’s deceleration in certain cases. Even if the effect of Steffey—avoiding a collision, the method is different in the present application.
Another close prior art is Stanek (US2016/0207530 A1). Stanek teaches in paragraph 0039 a similar problem as the present application in which the host vehicle is confronted by a preceding vehicle that stops. The host vehicle also wants to avoid being rear-ended. As seen in Fig. 9, if there is a chance of being rear-ended the host vehicle adopts a “second braking strategy”. As described in paragraph 0062 and Fig. 7, the deceleration of the host vehicle can be determined based on various distances and deceleration rates. Yet Stanek does not teach the host vehicle adopting the following vehicle’s deceleration in certain cases, as is claimed in claim 2 of the present application. 

Claim 4 can be interpreted much like claim 1 in certain areas. Therefore, the examiner has only added comments in bold for certain particular features of claim 4.
Claim 4 recites, with the examiner’s comments in bold:
A vehicle control system in which automated driving control of a vehicle is executed, the vehicle control system comprising: 
an acquiring device which is configured to acquire driving environment information of the vehicle; and 
a controller which is configured to execute the automated driving control based on the driving environment information, 
wherein, in the automated driving control, the controller is configured to execute deceleration setting processing in which a target deceleration is set based on first and second deceleration features, wherein: 
the first deceleration feature defines a relationship between a first-class state indicating a state of a slowdown target of the vehicle and deceleration of the vehicle, 
wherein the first-class state is divided into multiple phases by a first-class boundary; and 
the second deceleration feature defines a relationship between a second-class state indicating a state of the vehicle as viewed from a following moving body and deceleration of the following moving body, 
wherein the second-class state is divided into multiple phases by a second-class boundary, 
wherein, in the deceleration set processing, the controller is configured to: 
specify, based on the driving environment information and the deceleration feature, at least one first-class deceleration indicating deceleration of the vehicle that corresponds to the first-class state; 
calculate for each of the at least one first-class deceleration a first-class plausibility indicating an accuracy of information on the first-class state or the accuracy of information associated with the first-class state; 
specify a first-class minimum value of the at least one first-class deceleration; 
specify, based on the driving environment information and the second deceleration feature, at least one second-class deceleration indicating deceleration of the following moving body corresponding to the second-class state; 
calculate, for each second-class deceleration, a second-class plausibility indicating an accuracy of information on the second-class state (in the specification of the present application, see Fig. 3 and paragraphs 0194-0195 for what this clause means); 
specify a second-class minimum value of the at least one second-class deceleration; 
compare the first-class minimum value and the second-class minimum value; 
if the first-class minimum value is equal to or greater than the second-class minimum value, the first-class minimum value is reflected in a first-class reflection degree of 0 to 100%, based on a first-class minimum value phase indicating a phase to which the first-class minimum value belongs in the second deceleration feature and the first-class plausibility corresponding to the first-class minimum value (in the specification of the present application, see Fig. 10 and paragraphs 0290-0292 for what this clause means); and 
if the first-class minimum value is less than the second-class minimum value, the second- class minimum value is reflected in a second-class reflection degree of 0 to 100%, based on a second-class minimum value phase indicating a phase to which the second-class minimum value belongs in the second deceleration feature and the second-class plausibility corresponding to the second-class minimum value.  

The prior art of record does not teach, alone or in combination, the limitations of this claim.
One close prior art is Kim (US2015/0134223 A1). Kim teaches various accelerations, as seen in Fig. 5 of Kim (which is Figure 1 of this Detailed Action). Yet Kim does not further teach, with the exception of an incomplete passing mention in paragraph 0007, that some sensor data is incomplete and therefore the determined accelerations might not be fully reliable. Therefore, Kim does not teach claim 4 of the present application. 
Another close prior art is Lee (US2010/0228419 A1). Lee admits in paragraphs 0006 and 0016 that various sensor types have their strengths and weaknesses. Therefore, sensor measurements are termed “ ‘estimates’”. Yet Lee simply states that sensor fusion is used to help ameliorate this problem. Lee also states in paragraph 0043 that the roadway can vary in accuracy. Yet Lee does not teach that the decelerations determined by the system may not be fully reliable due to sensor issues. Therefore, Lee does not teach the present claim 4. 
Another close prior art is Steffey (US2019/0315343 A1). Steffey teaches in paragraph 0033 that a host vehicle can gather more accurate data about a rear vehicle. Yet Steffey does not teach determining an accuracy rating or determining a reflection degree based on the accuracy. 
Claims 5-14 are allowable for at least the reasons of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groult (US2019/0308617 A1) teaches at least Fig. 9 which is similar to the deceleration map Fig. 2 of present application. 
Jeon (US2015/0232090 A1) teaches in at least Fig. 5 a deceleration map. 
Hiraga (US2020/0324748 A1) teaches in at least Figs. 1 and 2 determining a safe stopping distance. 
Choi et al. (US2019/0031190 A1) teaches in Fig. 3 a scenario much like Fig. 1 of the present application. In Choi Fig. 4 and paragraph 0074 teaches seeking to avoid a forward collision while at the same time avoiding a rear-end collision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665